Citation Nr: 0517007	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2. Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  He died in February 1970 and the appellant is 
the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellant's attempt to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. The appellant perfected a 
timely appeal to that decision.

Service connection had previously been denied by rating 
decision in July 1972.  The appellant did not appeal this 
decision and it became final. 

The Board remanded this case in December 2003 for additional 
development and it has now been returned to the Board.  

The Board notes that the veteran's preinduction and 
separation examinations are in the claims file.  No other 
service medical records are unavailable.  They may have been 
destroyed in a fire at the National Personnel Records Center 
records center in 1973. The Board recognizes that there is a 
heightened obligation to assist the appellant in the 
development of her case, a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Although the RO adjudicated the previously denied claim for 
service connection for the cause of the veteran's death on 
the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has listed 
the pertinent issues on the title page as whether new and 
material evidence has been submitted to reopen the claim for 
service connection for the cause of the veteran's death, as 
well as entitlement to service connection for the cause of 
the veteran's death.
 

FINDINGS OF FACT

1.  The veteran died at a VA hospital in February 1970 at 38 
years of age.

2.  The cause of death was listed as cardiac tamponade, due 
to pericarditis, status post pericardectomy, as a consequence 
of bilateral polycystic kidney disease (PKD) and chronic 
uremia.  Bilateral pulmonary congestion, atelectasis and mild 
bronchiectasis were listed as other significant conditions 
contributing to death but not related to the cause of death.  

3.  Service connection was not granted for any disability 
during the veteran's lifetime.  

4.  By rating decision in July 1972 service connection for 
the cause of the veteran's death was denied.  The appellant 
did not timely appeal this decision and it became final. 

5.   Evidence added to the record since the July 1972 rating 
decision includes the veteran's VAMC medical records as well 
as records of his terminal hospitalization in January and 
February 1970, as well as his autopsy report.  This new 
evidence bears directly and substantially upon the specific 
matter under consideration; the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.   Bilateral PKD, chronic uremia, bilateral pulmonary 
congestion, atelectasis and mild bronchiectasis, first 
diagnosed many years after service, are not of service origin 
or related to any incident in service.

7.  A service-connected-disability did not cause or 
contribute to the veteran's death.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).

2.  A disability incurred in or aggravated by military 
service did not cause or substantially or materially 
contributed to the veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the appellant was notified of the 
VCAA as it applies to her claim by correspondence dated in 
October 2002.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.

In this case, the October 2002 and March 2004 VCAA notice 
letters provided to the appellant informed her of the 
evidence not of record that was necessary to substantiate her 
claim and identified which parties were expected to provide 
such evidence.  Although they did not specifically address 
the VCAA "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the November 2002 statement of the case (SOC).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's available service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  In addition in a November 2002 
statement the appellant noted that she had no additional 
evidence to submit.

The Board finds the available medical evidence is sufficient 
for an adequate determination of this matter. Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.

I.  Pertinent Laws and Regulations.  To establish service 
connection for the cause of the veteran's death, evidence 
must be presented which in some fashion links the fatal 
disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2004); Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Moreover, when the Board or the RO has previously denied a 
claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

The Board observes that the VCAA provides that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C.A. § 5103A(f) (West 2002).  The implementing 
regulations modify the definition of new and material 
evidence and provide for assistance to a claimant on claims 
to reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The appellant filed her petition to 
reopen after this date in April 2002, so the Board will apply 
these revised provisions, including the new definition of 
what constitutes new and material evidence.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

II.  Analysis.  When the claim for service connection for the 
cause of the veteran's death was considered by the RO in July 
1972.  The record consisted of the veteran's preinduction and 
separation examinations, and his death certificate.  There 
were no post service medical records from his date of 
separation in November 1954 until his death in February 1970.

The certificate of death, dated in February 1970, reflects 
that the veteran died on February [redacted], 1970; the immediate 
cause of death was reported as cardiac tamponade, due to 
pericarditis, status post pericardectomy, as a consequence of 
bilateral PKD polycystic disease and chronic uremia.  
Bilateral pulmonary congestion, atelectasis and mild 
bronchiectasis were listed as other significant conditions 
contributing to death but not related to the cause of death.  
At the time of the veteran's death, service connection was 
not in effect for any disabilities.  

By rating action in July 1972, the RO concluded that a 
cardiac tamponade, the cause of the veteran's death, was not 
incurred in or aggravated by service.  The RO determined that 
a review of the veteran's service medical records were 
negative for any complaints, findings or diagnoses pertaining 
to a kidney, cardiovascular disease or hypertension.  The 
appellant did not appeal this decision and it became final.

a.  New and Material Evidence.  In April 2002 the appellant 
attempted to reopen the claim for service connection for the 
cause of the veteran's death.  The appellant contended that 
the veteran had a pre-existing kidney disorder that was 
aggravated by military service and ultimately lead to his 
death.  She asserted that he had kidney problems before he 
entered service and that his service in the Korean War was 
damaging to his kidneys and hastened his death. She further 
asserted that he had kidney problems in the military, but 
basically just lived with the problems because he was 
familiar with them.  When he was examined prior to discharge, 
"the military could not release him because of high blood 
pressure."  She notes that high blood pressure is a common 
side effect of kidney problems.  The Board notes that the 
available service medical records contain no indication of 
any such problems prior to the veteran's separation from 
service.

The appellant's application to reopen the claim was denied by 
the RO in April 2002.  In December 2003, the Board Remanded 
this case for additional development to include obtaining any 
additional service medical records and VA medical records.

Subsequently, the RO received VAMC medical treatment records 
from 1969-February 1970.  These revealed that the veteran had 
been on hemodialysis for polycystic kidney disease.  The 
records also revealed a strong family history of polycystic 
kidney disease affecting his twin brother, maternal aunt, 
uncle, and grandfather.  The appellant also noted in 
correspondence that the disease also affects her son, and 
possibly daughter.

The medical records note that the veteran had known 
polycystic kidneys for many years and was started on 
hemodialysis in January 1969.  

The autopsy report noted the underlying cause of death was 
renal failure secondary to polycystic kidney disease which 
was diagnosed in 1964 when the veteran was found to have had 
anemia, high blood pressure, and uremia.  

The Board finds that the evidence added to the claims file 
since the July 1972 rating decision bears directly and 
substantially upon the specific matters under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The credibility of 
this evidence must be presumed for the purpose of deciding 
whether it is new and material.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  As this evidence was not of record at 
the time of the last final decision and as it addresses 
directly the basis for the prior denial of the veteran's 
claims, it is "new and material" and the claim must be 
reopened.

b.  Cause of Death.  Upon careful review of this case, the 
Board finds that there is no competent evidence relating the 
cause of the veteran's death to service.  The appellant has 
contended in this appeal, without support in the 
contemporaneous medical record, that the cause of his death 
was somehow related to his service.  The record fails to 
include any competent clinical evidence linking the cause of 
the veteran's death to service.

In this regard the available medical evidence does not 
establish that the veteran was diagnosed with kidney disease 
or heart disease during his period of service.  There is no 
medical evidence of record that indicates he suffered from 
this condition during service or within one year of 
separation from service.  

While the veteran has a strong family history of polycystic 
kidney disease there is no evidence he suffered from this 
condition prior to, during, or within the presumptive period 
after service.  In fact the terminal hospital report clearly 
indicates that he was first diagnosed with polycystic kidney 
disease in 1964 almost ten years after service.  The Board 
notes that polycystic kidney is defined as a heritable 
disorder marked by cysts scattered throughout both kidneys.  
The autosomal dominant form (also called the adult form) is 
marked by progressive deterioration of renal function.  See 
Dorland's Illustrated Medical Dictionary, 487 (28th ed., 
1994) (Dorland's).  An informal search on the Internet 
revealed that there is a 50 percent chance of developing the 
disorder if a single parent has the disorder.  Even then 
people with autosomal dominant form PKD may live for several 
decades without ever developing the symptoms.  National 
Kidney and Urologic Diseases Information Clearinghouse (A 
service of the National Institute of Diabetes and Digestive 
And Kidney Diseases (NIDDK)).

A review of the record reveals that there is no evidence of 
cardiovascular disease or kidney disease during service or 
for many years thereafter.  The service medical records 
include only his preinduction examination and his separation 
examination, which were both normal.  There is no other 
objective evidence of record of the presence of any 
disabilities during the veteran's active duty service.  

There is no competent evidence of the presence of any 
disability to a compensable degree within one year of 
discharge which would warrant the grant of service connection 
on a presumptive basis.  

The first post-service medical records associated with the 
claims file are dated in January 1969.  None of these 
documents indicates that the veteran had been treated for any 
kidney or heart disability prior to 1964.  Significantly, 
none of these documents links a disability to the veteran's 
military service.  The Board finds there is no competent 
evidence of record which links the cause of the veteran's 
death to his military service.

The only evidence of record which attempts to link the cause 
of the veteran's death to his military service is the 
appellant's own allegations.  The appellant is a layperson, 
however, and is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
appellant's opinion as to the cause of the veteran's death is 
without probative value.  

While the veteran was diagnosed with polycystic kidney 
disease, this diagnosis was not rendered until 1964, almost 
ten years after the veteran's release from active military 
service. There is no credible medical evidence or opinion 
that has linked this disorder with the veteran's military 
service.

The probative medical evidence does not establish that the 
cause of the veteran's death was incurred or aggravated 
during his military service or within any applicable 
presumptive period.  In sum, the Board acknowledges the 
appellant's contentions.  However, there is no basis for 
finding that the cause of the veteran's death was in any 
manner related to his military service or a service-connected 
disability.  In reaching this determination, the Board in 
unable to find such a state of approximate balance of the 
positive evidence to otherwise warrant a favorable decision 
and the doctrine of reasonable doubt is not for application. 
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is reopened; to this extent only, the 
benefit sought on appeal is granted.

Entitlement to service connection for the cause of the 
veteran's death is denied.



                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


